DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks to the application 16/866,651 filed on 08/08/2022.
Claims 1, 6-7 and 18-19 have been amended; claim 5 has been cancelled; claims 1, 18 and 19 are independent claims.  Claims 1-4 and 6-19 have been examined and are pending in this application.
Applicant Arguments/Remarks, filed 08/08/2022, with respect to claims 1-19 have been fully considered and are persuasive. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computing system and a computer-implemented method related to minimizing the number of rules/policies needed to be stored to enforce those rules/policies. The minimizing comprising generating adjacency data structures mapping as adjacent pairs of network nodes, which are allowed to communicate with one another according to the plurality rules, and applying them for pruning the rule dataset. This allows an original set of rules/policies to be reduced into a smaller set, which conserves computational resources.

With examiner’s thorough search, the closest prior arts are Mahimkar et al., US Pat. No.: 9,294,366; and NPL Cui et al.: “Link Prediction on Evolving Data Using Tensor-Based Common Neighbor”. 2012, pages 343-346. 


Mahimkar discloses a method, computer-readable storage device, and an apparatus for determining a localized service quality in a wireless network are disclosed. For example, the method constructs a tensor comprising a plurality of dimensions to represent data for the localized service quality, receives data for the wireless network that is gathered at a coarse granularity level, populates the tensor in accordance with the data that is gathered, applies an unfolding mechanism to construct a plurality of two dimensional matrices from the tensor, determines for each respective two dimensional matrix of the plurality of two dimensional matrices an approximation for a pre-determined level of accuracy, and populating all entries of each respective two dimensional matrix that are not populated in accordance with the approximation of the respective two dimensional matrix, and determines the localized service quality by applying a folding mechanism across the plurality of two dimensional matrices. 

Cui discloses one of the fundamental researches of links between objects is link prediction. Many link prediction algorithms have been proposed and perform quite well, however, most of those algorithms only concerns network structure in terms of traditional graph theory, which lack information about evolving network. in this paper we proposed a novel tensor-based prediction method, which is designed through two steps: First, tracking time-dependent network snapshots in adjacency matrices which form a multi-way tensor by using exponential smoothing method. Second, apply Common Neighbor algorithm to compute the degree of similarity for each node. This algorithm is quite different from other tensor-based algorithms, which also mentioned in this paper. in order to estimate the accuracy of our link prediction algorithm, we employ various popular datasets of social networks and information platforms, such as Facebook and Wikipedia networks. the results show that our link prediction algorithm performances better than another tensor-based algorithm mentioned.

However, none of Mahimkar and/or Cui teaches or suggests, particularly: “A computing system for enforcing network security policies, comprising: a memory storing a rule dataset comprising plurality of rules conditioning communication between a plurality of network nodes of a plurality of subnetworks; and a processor operable to: generate a first adjacency data structure mapping as adjacent each pair of network nodes from the plurality of network nodes which are allowed to communicate with one another according to the plurality rules; generate a second adjacency data structure mapping as adjacent each pair of network nodes which are of a common subnetwork; detect at least one redundant rule from the plurality of subnetworks by applying the second adjacency data structure on the first adjacency data structure, wherein the applying the second adjacency data structure on the first adjacency data structure is done by an elementwise operator, and the second adjacency data structure is based on at least one hierarchical data structure, based on the plurality of subnetworks; and instruct removing the at least one redundant rule from the rule dataset.”, The same reasoning applies to independent claims 18 and 19. Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499 
09/06/2022